Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1, 3-4, 7-14, and 20, drawn to a fusion molecule, comprising a cytokine or growth factor molecule and a regulatory T cell (Treg) targeting moiety comprising an antigen-binding fragment of an antibody having an affinity to an antigen on the surface of a Treg, wherein the cytokine or growth factor molecule is operatively linked to the antigen- binding fragment.
II. Claims 21 and 36, drawn to a modified Treg, comprising a healthy and/or non-malignant Treg and the fusion molecule of claim 1 bound or targeted thereto and a method of making a modified Treg.
III. Claim 22, drawn to a method for ex vivo expansion of Tregs, comprising providing a population of PBMCs from a subject, and selectively expanding Tregs therein in the presence of a plurality of fusion molecules of claim 1, thereby producing a plurality of expanded Tregs.
IV. Claims 23-25, drawn to a method for providing immunosuppressive therapy, comprising administering to a subject in need thereof a composition comprising a plurality of fusion molecules of claim 1.
V. Claim 39, drawn to a method for the suppressing or preventing an immune response in a human subject, the method comprising administering to the human subject a cell therapeutic composition, the composition comprising (a) a plurality of fusion molecules, each fusion molecule comprising (i) a cytokine or growth factor molecule; and (ii) a Treg targeting moiety having an affinity to a cell surface antigen of a Treg; and (b) a population of Tregs, wherein the plurality of fusion molecules are bound to the surface of the Tregs, and wherein the cytokine or growth factor molecule acts in vivo upon the population of Tregs in the human subject to suppress or prevent an immune response in the human subject.
VI. Claim 47, drawn to a composition comprising (a) a fusion molecule comprising (i) a cytokine or growth factor molecule and (ii) an immune cell targeting moiety having an affinity to a Treg cell surface antigen, and (b) a Treg expressing or otherwise displaying the cell surface antigen, wherein the fusion molecule is bound to the surface of the Treg through interaction with the cell surface antigen; and (c) a nanoparticle, nanogel, or liposome.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-VI  lack unity of invention because even though the inventions of these groups require the technical feature of a fusion molecule, comprising a cytokine or growth factor molecule and a regulatory T cell (Treg) targeting moiety comprising an antigen-binding fragment of an antibody having an affinity to an antigen on the surface of a Treg, wherein the cytokine or growth factor molecule is operatively linked to the antigen-binding fragment., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2017/0037131 A1, which teaches  a fusion protein comprising a cytokine , IL-2, and an antibody that binds to CD4 (page 7, paragraph [0101]; Fig. 1).
Accordingly, Groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
various diseases as recited in claim 24.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 23.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each possesses distinct pathological features.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 19, 2018